Citation Nr: 1718757	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  15-24 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for cold injury residuals, bilateral upper and bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant is a Veteran who had active Army service from January 1952 to November 1953.  Among other awards and decorations, the Veteran earned the Korean Service Medal with two Bronze Service Stars.

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The claims listed on the title page of this decision were remanded in December 2015 and in July 2016.


FINDINGS OF FACT

1.  The Veteran reports that he did not have frostbite, blistering, tissue discoloration, or other symptom of a cold injury to the feet or hands during his service.

2.  The medical evidence and opinion establishes that it is less than likely that current degenerative changes of the Veteran's hands are related to his service, or any residuals thereof, to include residuals in any extremity of exposure to cold temperatures.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a disability of the right upper extremity, left upper extremity, right lower extremity, or left lower extremity due to exposure to cold weather have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, VA has duties to notify the claimant of the information and evidence not of record that is necessary to substantiate a claim and to assist the claimant to obtain certain types of evidence.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2016).  In this case, the Veteran submitted an October 2011 claim for residuals of exposure to cold.  The Veteran was provided a notice letter in January 2012 addressed all notice elements required.  No deficiency in this notice is alleged, and none is apparent to the Board from the record.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The duty to notify has been met.

Partial service treatment records are associated with claims file; it appears that some of the Veteran's service treatment records have been damaged in a fire.  The Veteran does not allege that relevant service treatment records would be available if additional records were sought, as he did not seek medical treatment for a cold exposure injury during service.  Post-service treatment records identified by the Veteran have been obtained.  The Veteran has been afforded VA examination.  The report of that examination is adequate for the purposes of this appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There has been substantial compliance with the prior Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

No further assistance to the appellant is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Claim for service connection

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic diseases, such as arthritis, may be presumed if manifested to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he was exposed to extreme cold during his service.  VA has acknowledged that Veterans who served in Korea during certain years were exposed to extreme cold.  The Veteran served in Korea during a period of extreme cold temperatures.

The Veteran contends that he has pain and degenerative changes in his upper and lower extremities exposures to cold weather during service.  Radiologic examinations in June 2015 disclosed degenerative changes in both hands.  The Veteran has not identified any other residuals that he believes may be attributable to his service, and there is no medical evidence which identifies any other symptoms or finding possibly related to a cold weather injury.  

VA clinical records associated with the claims file disclose no diagnosis of a cold weather injury.  The Veteran did not identify any non-VA records of a report of a cold injury or of a request for medical evaluation of a suspected cold injury.  

The Veteran was afforded VA examinations in June 2015, January 2016, and in September 2016.  

The report of the June 2015 was incomplete.  The Veteran provided no history of observed tissue damage, blistering following cold injury, or loss of any digit due to cold weather.  

At one 2016 VA examination, the Veteran reported that he did not have frostbite, blistering, tissue discoloration, or other symptom of a cold injury to the feet or hands during his service.  The report of the September 2016 VA examination provides an opinion that the etiology of degenerative changes of the hands found in the June 2015 radiologic examinations was multifactorial.  The examiner opined that the Veteran's age and his post-service occupation were the primary etiology of the current degenerative changes found in both hands on x-rays.  The examiner opined that the degenerative changes of the hands in this case were attributable to the fact that the Veteran is 88 and worked for "many decades" as a cattle farmer and chicken farmer.  

The Veteran is competent to report that he has joint pain in his hands and feet that he believes is related to his service.  The Veteran's reports that he has joint pain in the hands and feet area credible, but his lay reports do not establish that he has a diagnosable medical disability.  No medical provider or examiner has diagnosed a disability of the joints of either foot.  

The Board notes that the Veteran provided a letter he wrote to his wife in service regarding a dental injury, but he provided no evidence that he sustained cold injury or had residuals of a cold injury.  

The Veteran's lay reports are not competent medical opinion linking degenerative changes of the hands found on June 2015 radiologic examinations to his military service in 1952 and 1953 to the 2015 radiologic findings.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay belief as to the onset and etiology of degenerative changes of the hands is less persuasive than the unfavorable medical opinion.  Accordingly, the Board assigns a little probative value to these lay assertions of the etiology of his disability.  The examiner who rendered the September 2016 VA examination report, in contrast, opined that it was less than likely that the degenerative changes identified in 2015 were related to his winter in Korea in 1952.  

The evidence establishes that the Veteran did not have degenerative changes of the hands or feet during the Veteran's first 50 years after service.  The fact that degenerative changes of the hands were first identified in 2015, some 60 years after the Veteran's service separation is evidence that pain in the hands was not chronic and continuous following the Veteran's service.  

There is some favorable evidence, particularly the Veteran's lay statements, bur this evidence is of too little probative value to place the favorable and unfavorable evidence in equipoise. There is no reasonable doubt. The claim for service connection for degenerative changes, right hand and left hand, claimed as residuals of a cold injury, or for left foot or right foot residuals of a cold injury, must be denied.  

ORDER

The claim for service connection for disability of the right or left upper extremities or right or left lower extremities, claimed as residual to cold weather injury, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


